Exhibit 10.1
EXECUTION COPY
SEVERANCE PAYMENT AGREEMENT
     This Severance Payment Agreement (this “Agreement”), made to be effective
on the 14th day of May 2008, by and among CSB Bancorp, Inc., an Ohio corporation
(“CSB Bancorp”), Indian Village Bancorp, Inc., a Pennsylvania corporation
(“IVB”), Indian Village Community Bank, an Ohio state savings bank (“Indian
Village Bank”), and Marty R. Lindon, an individual residing in Tuscarawas
County, Ohio (the “Employee”);
W I T N E S S E T H:
     WHEREAS, IVB and Indian Village Bank (collectively, “Indian Village”) and
the Employee entered into an Employment Agreement dated July 1, 1999 (as amended
and/or extended, the “Employment Agreement”);
     WHEREAS, IVB and CSB Bancorp are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which IVB will merge with and into
CSB Bancorp (the “Merger”);
     WHEREAS, because the term of the Employment Agreement ends on June 26,
2008, Indian Village currently contemplates that the Employment Agreement will
be extended on that date, subject to applicable regulatory approval and the
terms and conditions set forth in Section 6.10(b) of the Merger Agreement; and
     WHEREAS, the parties hereto desire to provide for CSB Bancorp’s obligation
to provide certain severance benefits to the Employee upon the occurrence of
certain events in accordance with the terms and subject to the conditions of
this Agreement.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Employee, CSB Bancorp, IVB and Indian Village Bank,
intending to be legally bound, hereby agree as follows:
     1. If, and only if, the Employee continues to serve Indian Village as an
Employee in good standing between the date of the Merger Agreement and the
effective date of the Merger (the “Effective Date”) and the Employee voluntarily
or involuntarily separates from service (with the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)), on the Effective Date,
CSB Bancorp and its subsidiaries (collectively, “CSB”) shall provide the
following severance benefits to the Employee following the Effective Date
(collectively, the “Severance Benefits”):
          (a) On or before the 14th day following the Effective Date, CSB shall
pay to the Employee the sum of $69,669.00 in immediately available funds; and
          (b) CSB shall pay the COBRA costs (both employer and employee
portions) for the Employee to maintain continued medical insurance coverage, at
the same level (i.e., single or family) as the Employee receives from Indian
Village as of the

 



--------------------------------------------------------------------------------



 



date hereof, until the earlier of (i) one (1) year following the Effective Date
or (ii) the date on which the Employee obtains other comparable medical
insurance coverage through another employer or otherwise.
     2. Notwithstanding the foregoing, if the Employee and CSB enter into an
employment arrangement before the Effective Date and the Employee voluntarily
separates from service (within the meaning of Section 409A of the Code) within
60 days following the Effective Date, CSB shall provide the Employee with the
Severance Benefits pursuant to Section 1 (except that the time periods
applicable to the provision of the Severance Benefits shall be based on the date
of the termination of the Employee’s employment arrangement) if, and only if,
the Employee served Indian Village and CSB as an employee in good standing
between the date of the Merger Agreement and the date of such separation from
service.
     3. For a period of six (6) months after the date on which the Severance
Benefits are paid, the Employee shall not work for, advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes, within Tuscarawas County, with the depository, lending or other
activities of CSB.
     4. The parties hereby acknowledge and agree that, notwithstanding anything
to the contrary contained in the Employment Agreement, effective as of the
Effective Date, the Employment Agreement shall terminate and thereafter have no
further force or effect. Without limiting the generality of the foregoing, the
Employee specifically acknowledges and agrees that the Severance Benefits set
forth in this Agreement are the only change-in-control, severance or other
benefits to which the Employee will be entitled after the Effective Time. The
Employee hereby expressly waives, and releases CSB and Indian Village from, any
obligation, covenant, condition or other provision contained in the Employment
Agreement which is inconsistent with the terms hereof.
     5. Notwithstanding anything to the contrary contained herein, the Severance
Benefits contemplated by this Agreement shall be subject to and conditioned upon
compliance with applicable state and federal law, including, without limitation,
the provisions of 12 U.S.C. § 1828(k) and Part 359 of the FDIC’s regulations (12
C.F.R. Part 359).
     6. In the event that the Merger Agreement is terminated pursuant to
Section 8.01 thereof, this Agreement shall automatically terminate and
thereafter have no further force or effect.
     7. This Agreement shall be governed by and construed in accordance with
Ohio law.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CSB Bancorp, IVB, Indian Village Bank and the Employee
have signed this Severance Payment Agreement to be effective on the first date
above written.

            EMPLOYEE:
      /s/ Marty R. Lindon       Name:   Marty R. Lindon         

              INDIAN VILLAGE BANCORP, INC.
      By /s/ Cindy Knisely         Name:   Cindy Knisely        Title:  
Chairperson of the Board        INDIAN VILLAGE COMMUNITY BANK
      By /s/ Kenneth N. Koher         Name:   Kenneth N. Koher        Title:  
President          CSB BANCORP, INC.
      By /s/ Eddie L. Steiner         Name:   Eddie L. Steiner        Title:  
President and CEO   

-3-